Citation Nr: 1126439	
Decision Date: 07/14/11    Archive Date: 07/21/11

DOCKET NO.  06-08 911 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a left elbow disability. 

2.  Entitlement to service connection for type II diabetes mellitus, to include as secondary to service connected posttraumatic stress disorder (PTSD). 

3.  Entitlement to service connection for sleep apnea. 

4.  Entitlement to service connection for right knee patellofemoral syndrome, to include as secondary to service-connected left knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1972 to May 1975, and from February 2003 to March 2004.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from rating decisions of December 2004, December 2007, and August 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

Service connection for lumbar spondylosis, PTSD, and a left knee disability were denied in December 2004, and service connection for a skin disorder was denied by rating decision in July 2005.  The Veteran filed a timely appeal with respect to each issue.  In rating decisions of October 2008 and February 2009, the RO granted service connection for all issues.  As this constitutes a full grant of the benefits sought on appeal, these claims are not currently before the Board.  

The Veteran presented testimony before the undersigned Acting Veterans Law Judge (AVLJ) at the RO in January 2011.  A transcript of that hearing is associated with the claims folder.  

The issues of entitlement to service connection for sleep apnea and right knee patellofemoral syndrome are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The Veteran has a current a left elbow disability that began during active service.

2.  Type II diabetes mellitus is not etiologically related to active service and is not shown by competent evidence to be causally related to any incident of service, to include as secondary to service-connected PTSD.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left elbow disability are met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1153, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).

2.  The criteria for service connection for type II diabetes mellitus, to include as secondary to service-connected PTSD, are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1153, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

In this case, notice was provided by letters dated in August 2007 and May 2009, which substantially complied with the notice requirements for service connection claims.  The May 2009 letter provided additional notification regarding secondary service connection for type II diabetes mellitus.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA has obtained service treatment records, afforded the Veteran physical examinations, obtained medical opinions as to the etiology and severity of disabilities, and afforded him the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and he has not contended otherwise.  

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  

Service Connection Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Also, certain chronic diseases, including arthritis and diabetes, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Additionally, disability which is proximately due to, or results from, another disease or injury for which service connection has been granted shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

Left Elbow

The Veteran is seeking service connection for a left elbow disability.  Service treatment records reflect that he complained of pain and locking in his left elbow during a post-deployment physical examination in March 2004.  He reported that the pain had begun in June 2003, although there was no specific injury.  Symptoms included stabbing, shooting, and burning pain that extended to the hand.  On examination, there was full range of motion, and the elbow was found to be within normal limits.  The condition was assessed as mild early neuropathy.  

The claims file contains a VA administrative note dated in August 2009.  The examiner stated that she had reviewed the several service treatment records and noted the Veteran's complaints of left elbow pain in service.  She observed that overuse syndrome was assessed at that time.  On examination, crepitus was intermittently palpated.  The examiner opined that the Veteran's left elbow disability was incurred in service and continued to be a problem for him.  

Based on the foregoing evidence, the Board concludes that service connection is warranted for the Veteran's left elbow disability.  The evidence establishes that he has a current elbow disability which is shown by competent evidence to be related to the elbow pain he reported in service.  Accordingly, all of the elements necessary for service connection are present, and the claim is granted.

Diabetes Mellitus

The Veteran is seeking service connection for type II diabetes mellitus.  The record does not reflect, nor does the Veteran contend, that diabetes developed in service or within one year of separation.  Therefore, service connection on a direct basis is not warranted.  The basis of the Veteran's claim is that his diabetes is caused by medication used to treat his service-connected PTSD.  Treatment records show that he has been prescribed Ativan, Celexa, Wellbutrin, and Zoloft to treat anxiety and depression associated with PTSD.  

The Veteran was afforded a VA examination in June 2009.  The examiner reviewed the claims file and noted that diabetes was first diagnosed in 2009.  She opined that diabetes is not related to the Veteran's PTSD medication because, according to medical literature, atypical antipsychotic drugs may serve as a risk factor for developing diabetes, but the Veteran had never been prescribed any kind of antipsychotic medication.  

After carefully reviewing the relevant evidence, the Board concludes that service connection for type II diabetes mellitus is not warranted.  The Veteran has offered no evidence, other than his own opinion, that his diabetes is related to PTSD medications.  Lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.  Given the Veteran's lack of medical training or credentials, he is not competent to provide an opinion to an alleged causal connection between type II diabetes mellitus and antidepressant medications; this type of opinion rests on medical knowledge and is not subject to lay observation.  See 38 C.F.R. § 3.159(a)(2).  

Overall, the preponderance of the evidence is against the Veteran's claim for service connection for type II diabetes mellitus, to include as secondary to the service-connected PTSD, and the claim for that benefit must be denied.  In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

Service connection for a left elbow disability is granted.  

Service connection for type II diabetes mellitus, to include as secondary to service-connected PTSD, is denied.






REMAND

Additional development is required in this case.  The Veteran is seeking service connection for sleep apnea, which he contends results from exposure to dust storms and noxious fumes in service.  In support of his claim, he has submitted statements from a fellow service member who witnessed the Veteran's snoring and sleep disturbance in service, and from his wife, who reports that her husband has always snored but the snoring has worsened since he returned from Iraq.  Post-service treatment records reflect that sleep apnea was diagnosed in April 2007.  As there is evidence that the Veteran has a current disability which may be related to service, an examination is required to determine the likely etiology of his claimed sleep apnea.  See McLendon v. Nicholson, 20 Vet.  App. 79 (2006).

The Veteran is also seeking service connection for right knee patellofemoral syndrome, which he contends began during service.  Service records reflect that he reported pain in both knees during his post-deployment medical assessment in March 2004.  Right patellofemoral syndrome was diagnosed in September 2004.  

The Veteran was afforded a VA examination of his knees in January 2009, in which the examiner diagnosed bilateral femorotibial subluxation of the knees and bilateral patellar tendonitis.  Noting that there were no complaints of right knee pain in service, the examiner stated that she could not provide an opinion as to the etiology of the condition without resort to speculation.   

While the Veteran's complaints were noted, it does not appear that his statements regarding symptomatology were considered in the opinion provided.  Moreover, the stated rationale for that opinion is merely the lack of documented medical treatment.  A medical opinion based solely on the absence of documentation in the record is inadequate, and a medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination).  See Dalton v. Peake, 21 Vet. App. 23 (2007).  Furthermore, an examiner must provide a rationale for saying that an opinion could not be provided without resort to speculation, and should provide a statement as to whether there is additional evidence that could enable an opinion to be provided.  Jones v. Shinseki, 23 Vet. App. 382 (2010).

The Veteran alternatively contends that his right knee pain arises from compensating for his service-connected osteoarthritis of the left knee.  During the January 2009 VA examination, the examiner noted that he shifted his weight to the right while performing heel and toe raises.  

Although there may be multiple theories or means of establishing entitlement to a benefit for a disability, if the theories all pertain to the same benefit for the same disability, they constitute the same claim.  Roebuck v. Nicholson, 20 Vet. App. 307, 313 (2006).  The question of whether the Veteran's claimed right knee disability is related to his service-connected left knee disability has not been considered.  Furthermore, the Veteran has not been notified of the evidence necessary to substantiate a claim for secondary service connection for his knee disability.  Therefore, a remand is required.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be furnished with a corrective notice (38 C.F.R. § 3.159(b)) letter identifying the type of evidence needed to substantiate his claim for service connection for a right knee disability secondary to service-connected left knee arthritis under 38 C.F.R. § 3.310.

2. Thereafter, schedule the Veteran for an appropriate VA orthopedic examination to determine the nature and etiology of his claimed right knee disability.  The examiner should review the claims folder and note such review in the examination report.  The examiner should conduct a thorough examination, including any indicated tests, and provide a diagnosis for any pathology found.  The examiner should provide an opinion as to whether is at least as likely as not (i.e., 50 percent or greater probability) that any currently diagnosed right knee disability is etiologically related to service.  A similar opinion should be provided as to whether the right knee condition was caused or permanently worsened by the service-connected left knee arthritis.  The Veteran's subjective history should be taken into consideration; if the examiner discounts the Veteran's reports, he or she should provide a rationale for doing so.

3. Schedule the Veteran for an appropriate VA pulmonary examination to determine the nature and likely etiology of his claimed sleep apnea.  The examiner should review the claims folder and note such review in the examination report.  The examiner should conduct a thorough examination, including any indicated tests, and provide a diagnosis for any pathology found.  The examiner should provide an opinion as to whether is at least as likely as not (i.e., 50 percent or greater probability) that any currently diagnosed sleep apnea is etiologically related to service.  The Veteran's subjective history should be taken into consideration; if the examiner discounts the Veteran's reports, he or she should provide a rationale for doing so.

4. Review the record and complete any further development, if necessary.  Thereafter, readjudicate the issues on appeal.  If any claim remains denied, the RO should issue a supplemental statement of the case and afford the Veteran and his representative an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on this matter.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


